Citation Nr: 0407954	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim


INTRODUCTION

The veteran had active military service from December 1941 to 
April 1945.  The veteran died in December 1970, and the 
surviving spouse is the appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died in December 1970; the December 1970 
death certificate states that the immediate cause of death 
was moderately advanced bilateral pulmonary tuberculosis that 
had onset two years before death.  

2.  The medical evidence shows that pulmonary tuberculosis 
manifested for the first time more than three years after 
active service and does not include a nexus opinion relating 
pulmonary tuberculosis to active service or to the first 
three years after service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the appellant

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the appellant in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant' s 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The appellant filed several lay statements with the RO, and 
her May 2003 substantive appeal declined the opportunity for 
a hearing before the Board.  The RO's June 2001 and March 
2002 letters and February 2003 statement of the case informed 
the appellant of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, which 
party was responsible for obtaining the evidence, and the 
period of time allowed to respond to notices.  In these 
documents, the VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The appellant was informed 
that it was her responsibility to identify health care 
providers with specificity and that it still remained her 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support the claim.  

The June 2001 notice letter technically informed the 
appellant that she had 60 days in which to respond, but in 
the two years and nine months since June 2001, the appellant 
has continued to present evidence and statements that will be 
considered in this appeal.  It is obvious that the appellant 
understood that evidence presented more than 60 days after 
the date of the June 2001 notice would still be considered.  
Therefore, the VA has allowed the appellant the appropriate 
response time as mandated in Paralyzed Veterans of America, 
345 F.3d at 1348.  

The VA has fulfilled its duty to assist and inform the 
appellant.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  The VA has fulfilled its duty to assist and 
inform the appellant in the development of the claim.  


Entitlement to service connection for the cause of the 
veteran's death

In order to establish service connection for the cause of the 
veteran's death, the appellant must show that a service-
connected disability was the principal or contributory cause 
of the veteran's death.  38 C.F.R. § 3.312(a).  

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  In order to 
constitute the contributory cause of death it must be shown 
that a service-connected disability contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  38 C.F.R. 
3.312(c)(1).  

Generally, to establish service connection for the cause of 
the veteran's death, the appellant must show that at least 
one of the principal or contributory causes of death was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

To establish direct service connection for the cause of the 
veteran's death, the appellant must show that a disability 
listed as a principal or contributory cause of death was a 
current disability at the time of the veteran's death, that 
the principal or contributory cause of death was diagnosed or 
treated in service, and that a medical professional linked 
the principal or contributory cause of death to active 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In the alternative, to establish presumptive service 
connection for chronic disease, the appellant must show that 
a principal or contributory cause of death was a current 
disability at the time of the veteran's death and that the 
principal or contributory cause of death manifested to a 
compensable degree within the presumptive period from the 
date of separation from service.  In this case, the 
presumptive period for pulmonary tuberculosis was the first 
three years following service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307(a)(3), 3.309(a).  

Certainly, the appellant has shown that pulmonary 
tuberculosis, which was the only cause of death listed on the 
December 1970 death certificate, was a current disability at 
the time of the veteran's death.  A valid claim requires 
proof of present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  A December 1970 private 
hospital admission record shows that the veteran was admitted 
with chronic active bilateral pulmonary tuberculosis just 
three days before his death, and the December 1970 death 
certificate states that the veteran's tuberculosis was 
advanced when he died.  Therefore, the appellant has shown 
that pulmonary tuberculosis was a current disability at the 
time of the veteran's death.  

Service connection is not in order because the medical 
evidence shows no diagnosis or treatment for pulmonary 
tuberculosis in service or within the first three years after 
service and includes no nexus opinion relating pulmonary 
tuberculosis to active service or to the first three years 
after service.  Service department records, service medical 
records, and post-service medical records show in-service 
treatment for nasal polyps and malaria but indicate no in-
service diagnosis or treatment for pulmonary tuberculosis, 
and the veteran's lungs were considered normal at a June 1946 
examination, one year after his April 1945 separation from 
service.  

A December 1957 VA physician, who reviewed the veteran's 
March 1949, September 1950, and September 1951 chest x-rays, 
opined that minimal pulmonary tuberculosis began in March 
1949, which was four years after service.  The December 1970 
death certificate also states that the veteran's moderately 
advanced bilateral pulmonary tuberculosis had onset two years 
before his death, which was twenty-three years after service.  
The evidence shows that pulmonary tuberculosis began at least 
four years after service; therefore, it has not been related 
to service or to the first three years after service.  

For all these reasons, the overwhelming weight of the 
evidence is against the claim, and entitlement to service 
connection for the cause of the veteran's death must be 
denied.  In such circumstances, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



